Citation Nr: 9929723	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  He received the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which recharacterized the veteran's service-
connected anxiety reaction as PTSD, and thereafter granted 
the veteran an increased rating to 50 percent disabling for 
his PTSD.  By the same rating decision, the RO granted the 
veteran entitlement to service connection for bilateral 
tinnitus with vertigo and assigned a noncompensable rating.  

In a June 1997 decision, the hearing officer granted the 
veteran an increased rating to 10 percent disabling for his 
bilateral tinnitus with vertigo.  However, the veteran 
continued his appeal for an increased rating for tinnitus.  

When the veteran's claim was initially before the Board in 
May 1998, his claim for an increased rating for tinnitus with 
vertigo was denied, and his claim for an increased rating for 
PTSD was remanded.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment; however, there is not total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

3.  The veteran is not virtually isolated in the community 
and does not have totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality. 

4.  The veteran is able retain employment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, 
Diagnostic Code 9411(old diagnostic criteria in effect prior 
to November 7, 1996); 4.130, Diagnostic Code 9411 (new 
diagnostic criteria in effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA Medical Center treatment records were submitted 
from June 1995 to October 1998.  The veteran underwent 
psychological evaluation in June 1995.  He was well-spoken, 
articulate, and rational.  He spoke of being angry, 
explosive, and confused.  Diagnosis was PTSD, chronic, 
moderate to severe.  

The veteran was seen in May 1997.  He was enraged, angry, and 
voluble.  He admitted to being angry and irritated by 
everyone around himself.  In September 1996, the veteran 
described being enraged over an attempted mugging.  In April 
1998, the veteran stated that he was easily startled.  He 
stated that he thought strongly of killing himself in 1977, 
but did not have a history of suicide attempts, and says that 
he would not kill himself.  Examination showed that the 
veteran was coherent and goal directed.  He denied a desire 
to hurt himself or others.  He denied hallucinatory 
phenomena.  No delusions were evidenced.  His mood was tired,  
He appeared mildly depressed.  His affect was constricted, 
stable.  Regarding insight and judgment, he appeared to 
understand his current situation and the consequences of his 
behaviors.  The examiner's impression was PTSD, alcohol abuse 
and cocaine abuse, relapses after long abstinence.  His GAF 
score was 55.  

The veteran was afforded a VA examination in February 1996.  
Regarding socialization, the veteran stated that he lived 
with a woman with whom he had a seven year old child.  He 
stated that he spent his time cleaning the house, going to 
church, or being with buddies.  He said that he did not have 
friends, other than one friend, and the others he just saw 
once a while.  Regarding employment, the veteran stated that 
he had been working for the Post Office for 19 years as a 
clerk, and that it was going well, and nobody bothered him 
anymore.  He stated that he almost lost it a couple of times 
there, however.  Examination showed that the veteran's speech 
was logical and coherent, but at times, tangential and vague.  
He described feeling nervous most of the time.  He stated 
that he could have panic feelings lasting a couple of minutes 
during which he felt like he wanted to jump out of the window 
or get away from everybody.  He admitted to having visions.  
He was not sure if he heard voices, but said it seemed like 
other people were in his head.  He described his sleep as 
miserable. Diagnoses were PTSD and dysthymic disorder.  The 
examiner remarked that the veteran had significant physical 
problems, but that remarkably he was still working at the 
Post Office.  The examiner described the veteran's 
psychiatric incapacity as moderate to severe.  

The veteran was afforded a VA examination in June 1997.  
Regarding employment, the examiner stated that the veteran 
was working at the post office where he had worked for the 
past 18 to 19 years.  He described difficulties managing his 
anger at work, but reported that his supervisors were ex-
military and were tolerant of him.  He reported having one 
close friend in Chicago who occasionally visited, and 
associates in New York, who were not really close friends.  
He stated that he preferred to be alone and found crowds 
disconcerting.  He described a great deal of difficulty with 
other people, and preferred to isolate himself.  Examination 
showed that the veteran was neatly dressed and well-groomed.  
The veteran became very angry while discussing provocative 
situations and cried when asked about depression.  The 
veteran reported suicidal ideations at times, and a history 
of playing Russian-Roulette.  The veteran described 
frequently feeling homicidal ideation towards others, and 
reported an incident where he was mugged with a pistol, and 
he nearly killed the mugger.  He reported plotting to kill 
others in the past.  He reported difficulty sleeping and 
frequent periods of anxiety and depression.  He denied 
auditory and visual hallucinations, although he appeared very 
susceptible to misinterpreting others remarks as having 
something to do with him.  The examiner's overall impression 
was that the veteran suffered from severe PTSD which he had 
difficulty controlling, and that in particular he was very 
angry.  The examiner described the veteran as an easily 
violent man who was in constant struggle for self control, 
and attempted not to lash out at others.  The examiner's 
diagnosis was severe PTSD and dysthymic disorder.  The 
examiner assigned a GAF score of 60.

The veteran underwent a VA examination in December 1997.  It 
was noted that the C file was unavailable for review.  It was 
noted that the veteran continued to work at the Post Office, 
where he had worked for 20 years, but that he had been sent 
home twice in the past year for altercations.  The veteran 
stated that he worked alone as much as possible.  He stated 
that he had two friends and some associates, but that he 
could take them or leave them.  He stated that he saw the 
psychiatrist one time per month, and was taking medication.  
He had not any psychiatric hospitalizations.  He lived with 
his fiancee and their son.  He spent his free time with his 
son and also at church.  He stated that he was close with his 
pastor.  

He stated that in the past 3 or 4 months, he had become more 
isolated, and that he felt that things had gotten worse in 
the last couple of months.  He stated that he had a hard time 
sleeping, with only 3-4 hours of interrupted sleep and 
nightmares.  He stated that he had a hard time with people, 
and did not want to be around them.  He described flashbacks 
almost daily.  He described himself as angry and very 
socially isolated.  He stated that in the past 3-4 months, he 
was more isolated, even at home.  He stated that his fiancée 
had withdrawn, and that sometimes he did not want to even be 
bothered by his son.  When asked about homicidal ideation, he 
stated that it happened, and that was why he tried to stay by 
himself.  He stated that he did not socialize.  

Examination showed that he was moderately depressed and 
anxious.  His speech was logical and coherent.  He was 
cooperative throughout the examination.  He appeared to be 
very nervous and anxious, having shaking sometimes during the 
interview.  He was positive for startle response.  When asked 
about suicidal ideation, he stated that he thought he would 
be better off totally alone, and he tried not to let his mind 
go there.  He had been involved in some risky behavior such 
as cleaning windows on the 24th floor.  He had not had any 
suicidal attempts since his last report.  He denied auditory 
or visual hallucinations.  

Diagnosis was PTSD, severe.  The examiner stated that the 
veteran's GAF score was 41.  The examiner commented that the 
veteran was suffering from PTSD and chronic depression, and 
that it was remarkable that the veteran had been able to keep 
his job at the Post Office.  The examiner commented that the 
veteran had been sent home in the last year a number of times 
due to interpersonal conflicts.  The examiner opined that the 
veteran's condition had worsened in the last few months since 
his last examination, and that his psychiatric impairment was 
severe.  The examiner opined that the veteran might have 
trouble keeping his job in the future, and that he thinks 
about stopping.  

Copies of VA Medical Center treatment records were submitted 
from March 1998 to January 1999.  In March 1998, it was noted 
that the veteran was getting into fights.  In April 1998, the 
veteran denied a desire to hurt himself or others.  In 
December 1998, the veteran stated that he was argumentative 
and nearly getting into fights.  He stated that he had the 
urge to hurt people. 

The veteran underwent a VA examination in January 1999.  He 
stated that he was working as a tool and parts clerk in the 
post office, where he had worked for 22 years.  He stated 
that his chief complaint was that he had a lot of depression 
and anxiety and had become very angry and feeling weird.  He 
stated that over the past year, he had an anger problem.  He 
felt that he was hypervigilant and easily irritable.  He 
stated that he had been hearing voices of his dead buddies.  
He stated that he was in treatment, but had been noncompliant 
with his medications.  

It was noted that three years prior he had been hospitalized 
for depression.  He stated that his PTSD symptoms of 
hyperarousal, avoidant behavior, and intrusive thoughts had 
increased at that time, and had continued over the past 3 
years.  He stated that at that time, he was often thinking of 
killing himself, but denied currently feeling that way.  He 
stated that he had a long history of drinking.  He stated 
that he had low level depressive symptoms over the past 
several years, exacerbated by stress and remembrance of PTSD 
symptomatology.  He denied manic symptoms.  He was suspicious 
and guarded, but there were no gross paranoid delusions.  The 
examiner commented that the auditory and visual 
hallucinations which may have been present seemed related to 
battle.  

Examination showed that the veteran was neatly groomed.  He 
occasionally avoided eye contact.  He displayed no unusual 
motor behavior, but showed some facial tics and occasional 
movements of his hands.  He was superficially cooperative, 
but occasionally had trouble answering questions.  His mood 
was angry and his affect was labile.  His speech was rapid 
and pressured.  His thought processes were occasionally 
tangential and circumstantial.  He became angry when 
discussing his military situation or anything that appeared 
to be socially inappropriate.  He denied current auditory or 
visual hallucinations.  He was guarded and somewhat 
suspicious, but there was no gross paranoid delusions.  There 
were no obsessions.  There was no active suicidal or 
homicidal ideation.  He was alert and oriented times three.  
His immediate attention span was fair as was his immediate 
memory.  He could name objects and follow commands.  His 
insight into his illness was decreased.  The examiner 
commented that the veteran had a recent increase in 
symptomatology, in part secondary to breakup of relationship 
and difficulty managing on his job.  

Diagnoses were PTSD, major depression, rule out dysthymic 
disorder, and rule out pain disorder.  His GAF score was 55.  

Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders, to include PTSD, effective 
November 7, 1996 and under the old general rating formula for 
psychoneurotic disorders, to include PTSD, in effect prior to 
November 7, 1996.  His disability was determined to be 50 
percent disabling under both sets of diagnostic criteria.  
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When, as in the instant case, the only compensable service-
connected disability is a mental disability, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

For the veteran to be entitled to a 70 percent rating for the 
service-connected PTSD under the old diagnostic criteria, the 
evidence must show that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired or that his symptomatology produces 
severe impairment in the ability to obtain or retain 
employment.  As will be described below, the evidence shows 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and that accordingly, his overall level of 
disability from his service connected PTSD approximates the 
criteria for the assignment of a 70 percent rating.  

The VA examiners have consistently described the veteran's 
PTSD as severe.  At the veteran's VA examination in February 
1996, the examiner diagnosed the veteran with PTSD and 
described his psychiatric incapacity as moderate to severe.  
At the veteran's VA examination in June 1997, the examiner 
noted that the veteran had severe PTSD, and described the 
veteran as someone who was easily violent and was in constant 
struggle for self control.  At the veteran's VA examination 
in December 1997, the examiner stated that the veteran's PTSD 
was severe and assigned him a GAF score of 41.  According to 
the Fourth Volume of the Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of between 41 and 50 means that the 
veteran has either serious symptoms or any serious impairment 
in social, occupational, or school functioning.  

At the veteran's VA examination in January 1999, the examiner 
stated that the veteran had had a recent increase in 
symptomatology.  Also, the VA Medical Center treatment 
records consistently show that the veteran spoke of being 
angry and irritated at people around him.  

Although the evidence shows that the veteran has been working 
for quite some time, the evidence shows that the veteran's 
symptomatology is becoming worse and that he has difficulty 
with personal relationships, especially at work.  
Accordingly, the preponderance of the evidence shows that the 
veteran's PTSD symptomatology is of such severity and 
persistence such that his ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  Therefore, the veteran has met the criteria for a 
70 percent rating for PTSD under the old diagnostic criteria.

In order to receive the next higher rating of 100 percent 
disabling under the new diagnostic criteria for PTSD, the 
veteran must show that there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

For the reasons described below, the evidence does not show 
that the veteran has total occupational and social impairment 
due to the symptomatology listed above.  Positive evidence 
for an increased rating under the new criteria includes 
findings of the veteran being in danger of hurting himself or 
others.  Specifically, at the veteran's June 1997 VA 
examination, he reported suicidal ideations at times, as well 
as frequently feeling homicidal ideation.  At the veteran's 
December 1997 VA examination, he stated that homicidal 
ideation happened.  However, at the veteran's January 1999 VA 
examination, there was no active suicidal or homicidal 
ideation.  Thus, even with the findings from the 1997 VA 
examinations and the findings from the VA Medical Center 
treatment records showing that the veteran was angry at 
people and wanted to hurt them, with the January 1999 VA 
examination findings, the evidence does not show that the 
veteran is in "persistent" danger of hurting himself or 
others.  

The evidence does not show that the veteran has gross 
impairment in thought processes or communication.  At the 
veteran's VA examination in January 1999, although his 
thought processes were occasionally tangential and 
circumstantial, he was alert and oriented times three and his 
immediate attention span was fair as was his immediate 
memory.  At the veteran's December 1997 VA examination, his 
speech was logical and coherent.  At the veteran's February 
1996 VA examination, although the veteran's speech was at 
times tangential and vague, it was logical and coherent.  

The evidence does not show that the veteran has persistent 
delusions or hallucinations.  Although the veteran admitted 
to having visions and stated that it seemed like people were 
in his head at his February 1996 VA examination, later 
examinations consistently showed that the veteran did not 
have delusions or hallucinations.  At the veteran's June 1997 
and December 1997 VA examinations, he denied auditory and 
visual hallucinations.  At the veteran's January 1999 VA 
examination, he denied current auditory or visual 
hallucinations and the examiner stated that there were no 
gross paranoid delusions.  

The evidence does not show that the veteran has grossly 
inappropriate behavior.  At the veteran's January 1999 VA 
examination, he displayed no unusual motor behavior.  The 
evidence does not show that the veteran has intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  At the veteran's 
January 1999 VA examination, he was neatly groomed, and at 
his June 1997 VA examination, he was neatly dressed and well-
groomed.  The evidence does not show that the veteran is 
disoriented to time or place.  At his January 1999 VA 
examination, he was alert and oriented times three.  Finally, 
the evidence does not show that the veteran has memory loss 
for names of close relatives, own occupation, or own name.  

Even if it is conceded that the veteran is in persistent 
danger of hurting himself or others, the clear weight of the 
evidence shows that the veteran has not met any of the other 
criteria necessary for an increased evaluation to 100 percent 
disabling under the new diagnostic criteria for PTSD.  In 
summary, the evidence does not show that the veteran has 
total occupational and social impairment due to the 
symptomatology described in the new diagnostic criteria.

In order to receive the next higher rating of 100 percent 
disabling under the old diagnostic criteria for PTSD, the 
evidence must show either that the veteran's attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or that 
the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or that the veteran is 
demonstrably unable to obtain or retain employment.  

The evidence does not show that the veteran is unable to 
obtain or retain employment.  The evidence shows that the 
veteran works full time as a tool and parts clerk at the Post 
Office.  Also, although the veteran's only compensable 
service-connected disability is a mental disability, since 
the veteran works at the Post Office, the evidence does not 
show that such mental disorder precludes him from securing or 
following a substantially gainful occupation under 38 C.F.R. 
§ 4.16 (c) (1996).

Likewise, the evidence does not show that the veteran has 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  There is no question that the 
veteran has significant symptomatology stemming from his 
PTSD.  However, at the veteran's most recent VA examination 
in January 1999, the veteran denied current auditory or 
visual hallucinations.  There were no gross paranoid 
delusions and there were not obsessions.  He was alert and 
oriented times three.  Accordingly, even though the veteran's 
PTSD symptoms are severe, they can not be accurately 
described as "totally incapacitating."

Likewise, the evidence does not show that the veteran is 
virtually isolated in his community due to the attitudes of 
his contacts being so adversely affected.  Although the 
evidence does not show that the veteran is close to many 
people (at his June 1997 VA examination he stated that he had 
a great deal of difficulty with people and preferred to 
isolate himself, and at his December 1997 VA examination he 
stated that he worked alone as much as possible and that he 
could take or leave his two friends and associates), the fact 
remains that the veteran is working full-time.  Accordingly, 
even though the veteran has difficulty with anger and has 
been in altercations with people at work, the veteran 
presumably has to deal with people at work to some degree.  
This is highly persuasive evidence that the veteran is not 
"virtually isolated in the community."  

In summary, the clear weight of the evidence shows that the 
veteran has not met the any of the criteria necessary for an 
increased evaluation to 100 percent disabling under the old 
diagnostic criteria for PTSD.  

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a 70 percent rating, 
but no higher, is warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, it is 
observed that the RO ordered special VA examinations to 
determine the nature and severity of the veteran's PTSD.  The 
Board did not base its decision solely on a single VA 
examination as one of the major factors for consideration in 
this case, but also considered VA outpatient treatment 
records.  Therefore, the RO and the Board have considered all 
the provisions of Parts 3 and 4 that would reasonably apply 
in this case.  


ORDER

Entitlement to an increased rating to 70 percent for PTSD is 
granted.








		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







